On September 6, 2017, we indefinitely suspended respondent Christopher Ozioma Obasi based on his failure to provide.proof of his successful completion of the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility, effective 10 days from the date of the order. Respondent has filed an affidavit stating that he has successfully completed the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility. The Director of the Office of Lawyers Professional Responsibility has not filed a response to respondent’s affidavit.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Christopher Ozioma Obasi is reinstated to the practice of law in the State of Minnesota, subject to the terms and conditions of probation set forth in our January 19, 2017, order.
BY THE COURT:
/a/_ David L. Lillehaug Associate Justice